Exhibit 10.1

AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT

This Amendment No. 1 dated December 15, 2006 (this “Amendment”) amends the
Purchase and Sale Agreement (the “Purchase Agreement”) entered into as of
October 4, 2006 by and among Crown Media Holdings, Inc., a Delaware corporation,
CM Intermediary, LLC, a Delaware limited liability company (collectively,
“Seller”), Crown Media Distribution, LLC, a Delaware limited liability company
(“Company”), and RHI Enterprises, LLC, a Delaware limited liability company
(“Enterprises”).  Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to such terms in the Purchase Agreement.

WHEREAS, pursuant to the Assignment and Assumption Agreement dated as of
December 8, 2006, by and among Enterprises and RHI Entertainment, LLC, a
Delaware limited liability company (“Buyer”), Enterprises has assigned, and
Buyer has assumed all of the rights and obligations of Enterprises under the
Purchase Agreement;

WHEREAS, the Purchase Agreement contemplates that Seller shall retain certain
Liabilities including certain Liabilities related to Participations and
Residuals; and

WHEREAS, Buyer has agreed to limit Seller’s Liability for such Participations
and Residuals as set forth in this Amendment;

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:


1.                                       AMENDMENTS TO PURCHASE AGREEMENT.   THE
PURCHASE AGREEMENT IS HEREBY AMENDED AS FOLLOWS:

A)                                      THE FOLLOWING SENTENCE IS ADDED AT THE
END OF PARAGRAPH 1.68:

“Notwithstanding the provisions of subsection 1.68(a) above, to the extent that
Liabilities for Participations and Residuals arising thereunder after the
Closing Date but prior to the tenth anniversary of the Closing Date (except for
Liabilities for Participations and Residuals that relate to the HMCER License)
exceed $22.5 million in the aggregate (the “Excess Residuals”), then such Excess
Residuals will not be a Retained Liability of the Seller.  Such Liability for
the Excess Residuals will be assumed by Company and Buyer.”

B)                                     THE LAST SENTENCE OF PARAGRAPH 6.12(A)
WILL BE REPLACED BY THE FOLLOWING:

“For avoidance of doubt, no party hereunder shall have any obligations under
this Section 6.12(a) with respect to any Participations and Residuals that
become due and payable as a result of events occurring after the tenth (10th)
anniversary of the Closing or for Excess Residuals.”


2.                                       GOVERNING LAW; DISPUTE RESOLUTION. 
THIS AMENDMENT (AND ANY DISPUTE, CONTROVERSY, PROCEEDINGS OR CLAIM OF WHATEVER
NATURE ARISING OUT OF OR IN ANY WAY RELATING TO THIS AMENDMENT OR ITS FORMATION)
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO SUCH STATE’S PRINCIPLES OF CONFLICTS OF LAW.  ANY
DISPUTE UNDER THIS AMENDMENT SHALL BE RESOLVED AS PROVIDED IN SECTION 10.3 OF
THE PURCHASE AGREEMENT.

1


--------------------------------------------------------------------------------





3.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED SIMULTANEOUSLY IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  ANY PARTY MAY ENTER INTO THIS AMENDMENT BY EXECUTING A COUNTERPART
AND THIS AMENDMENT SHALL NOT TAKE EFFECT UNTIL IT HAS BEEN EXECUTED BY ALL
PARTIES.


4.                                       PURCHASE AGREEMENT.  EXCEPT AS
EXPRESSLY AMENDED HEREBY, THE PURCHASE AGREEMENT SHALL CONTINUE IN FULL FORCE
AND EFFECT IN ACCORDANCE WITH THE PROVISIONS THEREOF.

*                                                                                        
*                                                                                        
*

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Charles L. Stanford

 

 

Name: Charles L. Stanford

 

 

Title: Executive Vice President, General

 

 

Counsel

 

 

 

 

 

 

 

 

CM INTERMEDIARY, LLC

 

 

 

 

 

By:

/s/ Charles L. Stanford

 

 

Name: Charles L. Stanford

 

 

Title: Vice President

 

 

 

 

 

 

 

 

CROWN MEDIA DISTRIBUTION, LLC

 

 

 

 

 

By:

/s/ Charles L. Stanford

 

 

Name: Charles L. Stanford

 

 

Title: Vice President

 

 

 

 

 

 

 

 

RHI ENTERTAINMENT, LLC

 

 

 

 

 

By:

/s/ Peter von Gal

 

 

 

Name: Peter von Gal

 

 

Title: Authorized Signatory

 


--------------------------------------------------------------------------------